Citation Nr: 1501768	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-24 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for chronic low back pain (back condition), to include as due to Agent Orange exposure, and if so, whether service connection is warranted.  

2. Entitlement to service connection for degenerative joint disease of the cervical spine (neck condition). 


REPRESENTATION

Appellant represented by:   James W. Brakewood, Jr., Agent


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1973 to February 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied the Veteran's claims for service connection for a back and a neck condition. 

In June 2012, the RO issued a Statement of the Case (SOC), clarifying that the Veteran's service connection claim for a back condition had been previously denied in January 1986, and that the current issue was a claim to reopen. The RO denied the reopening based on new and material evidence, however, determined that the Veteran's low back condition claim was in fact a new claim based on a different theory of entitlement. The RO nonetheless denied service connection for a back condition on the merits, and that claim is before the Board. 

Separate theories in support of a claim for a particular benefit are not equivalent to separate claims, and a final denial on one theory is a final denial on all theories. See Ashford v. Brown, 10 Vet. App. 120 (1997) (reliance upon a new etiological theory is insufficient to transform a claim which has been previously denied into a separate and distinct, or new, claim). As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory. See Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004). However, since the Board, in this decision, will reopen the Veteran's case based on new and material evidence, the Board finds the aforementioned is a harmless error. 

The issues of service connection for a neck condition and the newly reopened claim of service connection for a back condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 

A review of the Veteran's Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files were conducted.


FINDING OF FACT

The Veteran has provided new and material evidence regarding the possible etiology of his low back condition.


CONCLUSION OF LAW

New and material evidence having been submitted, the claim for service connection for a back condition is reopened. 38 U.S.C.A. §§ 5108, 7104(b), 7105 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. With respect to new and material evidence claims, VA must notify a claimant of the evidence and information that is necessary to (1) reopen a claim, and (2) establish entitlement to the underlying claim. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Kent v. Nicholson, 20 Vet. App. 1 (2006). Thus, VCAA notice must include an explanation of the meaning of both "new" and "material" evidence, and must describe the particular type of evidence necessary to substantiate any service connection elements found to be insufficiently shown at the time of the prior final denial. As the Board will grant the Veteran's application to reopen his claim of service connection for a back condition, there is no need to discuss VA's compliance with the VCAA regarding the submission of new and material evidence.

New and Material Evidence - In General 

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits. See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312 (1999). If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the Veteran's claim in light of all the evidence. Justus, 3 Vet. App. at 512. 

Back Condition - New and Material Evidence 

The RO previously denied service connection for a back condition in January 1986, finding that the Veteran's record did not demonstrate any in-service incident or incurrence that could be related to his current back condition. No medical examinations were offered to the Veteran at that time. The Veteran failed to file a timely appeal for that claim and the January 1986 rating decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

New evidence received subsequent to the January 1986 rating decision includes private medical treatment records, the Veteran's lay statements, and updated VA treatment records. The Board finds that the new evidence received since the January 1986 rating decision is material to reopen a claim of service connection for a low back condition. 

In lay statements and testimonies, the Veteran provides additional details with respect to the in-service incident he claims caused his current back condition; as well as putting forth an alternative theory of entitlement, asserting his back condition was a result of Agent Orange exposure. This evidence is presumed to be credible for the purpose of determining whether the case should be reopened. See Justus, supra. Additionally, both private and VA treatment records, not previously of record, refer to the Veteran's chronic back pain. As such, the Board finds that the new evidence relates to the unestablished fact of a nexus between the Veteran's current back condition and his military service, necessary to substantiate the claim of service connection for a back condition. See Shade, 24 Vet. App. at 117. Accordingly, the Board finds that new and material evidence sufficient to reopen the Veteran's claim of service connection for a back condition has been received, and the claim is reopened. See 38 C.F.R. § 3.156.

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the United States Court of Appeals for Veterans Claims (Court) held that claims to reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits. Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. § 7104(a) is the Veteran's claim of entitlement to VA benefits. As such, the Board is remanding the Veteran's claim of service connection for a back condition for additional development, as will be explained in the remand section of this decision.


ORDER

The application to reopen a claim of entitlement to service connection for a back condition is granted.


REMAND

Although the Veteran has submitted new and material evidence with which to reopen his claim of entitlement to service connection for a low back condition, further evidentiary development is necessary before the Board can adjudicate this claim on the merits. Similarly, the Board finds that the Veteran's claim of service connection for a neck condition also requires further development to ensure that the VA has fulfilled all of its duties to the Veteran. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The Board notes that the Veteran has not been afforded a medical examination for his claimed low back condition. In the RO's January 1986 rating decision, the RO denied the Veteran's claim based on the fact that there was no record of the Veteran's claimed in-service incurrence or incident, and therefore, service connection could not be established. However, a review of the records reveal that the Veteran did in fact report to sick call in April and July of 1973 complaining of back pains, thus establishing an in-service incident/incurrence. Along with the Veteran's current symptomatology, a medical examination /opinion is required to determine the etiology of his current back condition as it relates to his in-service incidents. The Board notes that the VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such opinion is necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The Board finds, that since this claim is reopened, the VA must afford the Veteran an examination for his claimed condition to determine any possible relationship between his current back condition and his military service, in light of the new evidence and arguments presented. 

Furthermore, the Veteran was afforded a VA C&P examination on his neck condition in April 2010. The examiner noted that, while the Veteran reported that his condition was caused by his claimed incident on a floating bridge, his neck condition was "less likely than not" caused by any incident in service. In arriving at this conclusion, the examiner noted the Veteran's claimed incident on the bridge and an October 1973 report of neck pain in the Veteran's STRs. The examiner opined that the Veteran's current neck condition had no relation to his military service, reasoning that his records did not show any complaints of additional neck pain or issues until December 2009. The Board notes that these facts upon which the examiner relies on are neither complete, nor are they an accurate account of the Veteran's medical history regarding his neck condition. 

The Board points out that there were at least two additional instances in the Veteran's STRs when the Veteran reported problems with his neck during service. Specifically, in the Veteran's STR for April 1973 the records indicate that he reported to sick call with complaints of neck pains. The Veteran described the pain as shooting up and down his back and neck. The Veteran was prescribed light duty for 48 hours, but no diagnosis was provided for that incident. The April 1973 STR also noted that the Veteran reported that nine years prior to that incident, or prior to entry into the military, he was hit by a bat on the back and neck area. In July 1973, the STRs show that the Veteran reported to sick call again, complaining of neck pain. These in-service incidents, along with the report of prior neck injury, were not discussed or raised by the examiner in his analysis or reasoning for his medical opinion regarding the Veteran's neck condition. 

Further, and most significant, the examiner's entire premise for his nexus opinion was based on the wrong facts, predicated by an inadequate review of the record. The April 2010 examiner reasoned that the Veteran's neck condition was less likely than not related to his military service because there was no continuity of symptoms, and did not manifest until December 2009; stating that this was the first instance in which the Veteran complained of pain in his neck. This fact, on which the examiner's opinion was based, is not reflected by the record in the claims file. 

The Board notes that on several occasions prior to December 2009 the Veteran noted problems with his neck. As early as, October 1981, VA medical treatment records noted that the Veteran complained of problems with his neck, to include what were reported as neck "spasms." In November 1982, VA treatment records noted that the Veteran complained of "stiffness" in his neck. Finally, in September 1984, the records show that the Veteran complained of stiffness in the neck again. The April 2010 examiner failed to address or note these reports in his opinion regarding nexus.

The Board notes that pursuant to 38 U.S.C.A. § 5103A(d), VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim, and that once VA undertakes to provide an examination, it must provide an adequate one. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds the April 2010 examination to be inadequate, as it has failed to address evidence of record that is salient to providing a nexus opinion. Therefore, the claim must be remanded for further clarification.   

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for the disorders at issue that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. The RO will arrange for an appropriate VA C&P examination to ascertain the nature and etiology of the Veteran's claimed low back condition, to include a current diagnosis of his back condition. The examiner must specifically address whether the Veteran's disability began during service, is related to any incident of service, or was caused /aggravated (permanently worsened beyond normal progression) by his military service.

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file. In particular, the Board draws the physician's attention to the following: 

* VA treatment records from January 2001, where the Veteran was diagnosed with degenerative joint disease; 

* Service treatment records from April 1973 and July 1973, that noted the Veteran complaining of back pains; and 

* Veteran's statement from September 2010 and July 2010, describing the in-service incident he believes to have caused his disability. 

d. The examiner should also proffer any opinion regarding the Veteran's claimed Agent Orange exposure as it relates to his back condition. 

e. Furthermore, the examiner shall also comment on the Veteran's entry examination in August 1972, where the examiner at the time identified "mild scoliosis." The examiner is asked to opine as to if such a condition is related to his current back condition, or if such a condition was aggravated during service.   

f. A complete rationale for any opinion expressed should be included in the examination report.

4. The RO will return the Veteran's claims folder to the VA examiner who conducted the April 2010 neck examination to render an addendum opinion. If that examiner is not available, schedule the Veteran for another C&P examination, to be conducted by a qualified examiner. The examiner is directed to issue an opinion that specifically addresses the issue of nexus between any in-service incurrence or aggravation of the Veteran's neck condition and his current neck disability, providing a full explanation for the conclusion. The following consideration will govern the examination: 

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. The examiner must obtain from the Veteran a full in-service and post-service history pertaining to his neck condition, to include details of his claimed in-service incidents and post-service symptomatology.

b. Any additional testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file. In particular, the Board draws the physician's attention to the following:

* April 1973 STR - Veteran reports to sick call with complaints of neck pain and states 9 years ago (pre-service) he was hit by a bat in the back/neck; 

* July 1973 STR - Veteran complains of neck pains; 

* October 1981 - VA treatment records indicate Veteran reported of neck "spasms"; 

* November 1982 - VA treatment records indicate Veteran reported stiffness in neck; 

* September 1984 - VA treatment records indicate Veteran reported stiffness in neck;
 
* June 2009 - VA treatment records indicate the Veteran reported problems with his neck; and 

* See all Veteran's lay statements on chronic neck pain. 
 
5. After obtaining the examination and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claims. If the determination of the claims remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


